                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                      )
                                               )
               Plaintiff,                      )       ORDER
                                               )
       vs.                                     )
                                               )
Deandre Deamon Jones,                          )       Case No. 1:19-cr-093
                                               )
               Defendant.                      )


       En'Chante Nicole Thurmon (“Thurman”) and Deandre Deamon Jones (“Jones”) are engaged

to be married. Thurman is pregnant with Jones’s child. Thurman and Jones are charged in the same

Indictment and have been ordered detained pending further order of the court. The detention order

does not address communications between Thurman and Jones. Thurman is being housed a the

McLean County Jail. Jones is being housed at the Heart of America Correctional and Rehabilitation

Center (“HACTC”). They were apparently permitted to communicate via telephone with one

another until July 19, 2019, when HACTC’s administrator denied an inmate-to-inmate

correspondence request from Jones after being advised by the United States that Thurman and Jones

“are co-defendants” and “should not be communicating with each other.” (Doc. No. 44-1).

       On September 5, 2019, Jones filed a Motion to Modify Order of Detention. (Doc. No. 44).

He asserts there is no valid justification to prevent him from communicating with Thurman.

Stressing that his detention order does not explicitly prohibit him from communicating with

Thurman, he seeks an order from the court authorizing him to reestablish contact with her.

       The United States filed a response in opposition Jones’s motion on September 19, 2019.

(Doc. No. 45). It asserts that the court need not take action on Jones’s request as decisions regarding



                                                   1
inmate-to-inmate communication are the bailiwick of the detention facility. Alternatively, it asserts

that the court should deny Jones’s motion, citing the recording of a May 11, 2019, telephone

conversation in which Jones discussed the case with Thurman and expressed a desire to harm those

who may provide information against him. A copy of this recording has been conventionally filed

by the United States as an exhibit. (Doc. No. 46).

       On September 24, 2019, Jones filed reply in support of his motion. (Doc. No. 48). He insists

that he has complied with HACTC’s policies regarding telephone communications. He also points

out that the conversation cited by the United States predates the Indictment, which was returned by

the Grand Jury on June 5, 2019.

       Pretrial detainees have a substantive due process right against restrictions that amount to

punishment. United States v. Salerno, 481 U.S. 739, 746, (1987); Bell v. Wolfish, 441 U.S. 520, 535

(1979). This right is violated if restrictions are “imposed for the purpose of punishment.” Bell, 441

U.S. at 535. There is no constitutional infringement, however, if restrictions are “but an incident of

some other legitimate government purpose.” Id. In such a circumstance, governmental restrictions

are permissible. Salerno, 481 U.S. at 747.

       In distinguishing between a permissible restriction and impermissible punishment, courts

look to see whether the restriction is based upon an express intent to inflict punishment. Id. They

also consider whether punitive intent can be inferred from the nature of the restriction. “[I]f a

particular condition or restriction of pretrial detention is reasonably related to a legitimate

governmental objective, it does not, without more, amount to ‘punishment.’” Bell, 441 U.S. at 539

       Here, Jones does not challenge the denial of his inmate-to inmate communication request on

constitutional grounds or otherwise assert that his constitutional rights have been violated. He does



                                                  2
not characterize the denial of his request as punishment or otherwise assert that denying him

permission to call Thurman has no reasonable relationship to a legitimate governmental objective.

It is also worth mentioning that he does not assert that he has lost all telephone privileges or that all

lines of communication with Thurman have been cut and that he cannot, for example, write to her.

        The court agrees with the United States that the telephone restriction at issue here is an

operational matter best left to HACTC’s administrator. Absent any claim of a constitutional

violation, the court is not inclined to interject itself in HACTC’s operations and second guess

decisions made by its administrator. Defendant’s motion (Doc. No. 44) is DENIED.

        IT IS SO ORDERED.

        Dated this 27th day of September, 2019.

                                                        /s/ Clare R. Hochhalter
                                                        Clare R. Hochhalter, Magistrate Judge
                                                        United States District Court




                                                   3
